Citation Nr: 1331454	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  12-06 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for malignant melanoma leading to loss of the right eye.  

2.  Entitlement to service connection for malignant melanoma leading to loss of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1947 to June 1950 and from December 1950 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified at a videoconference hearing before the Board in July 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The underlying issue of entitlement to service connection for malignant melanoma leading to loss of the right eye is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for malignant melanoma leading to loss of the right eye was last denied by a rating decision dated in October 2004.  The Veteran did not perfect an appeal of the denial.

2.  The evidence received since the October 2004 rating decision is new and raises a reasonable possibility of substantiating the underlying claim of service connection for malignant melanoma with loss of the right eye.



CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously denied claim of service connection for malignant melanoma with loss of the right eye has been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran originally submitted a claim of entitlement to service connection for malignant melanoma with loss of right eye in September 1970.  The claim was denied by the RO in a December 1970 rating decision.  Notice of the denial and notice of appellate rights were provided in December 1970.  The Veteran did not appeal that decision and the RO decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  The Veteran submitted an application to reopen a claim of entitlement to service connection for malignant melanoma with loss of right eye in April 2002 and May 2004.  The RO declined to reopen the claim of entitlement to service connection for malignant melanoma with loss of right eye in rating decisions dated in May 2002, November 2002, and October 2004.  Notice of the denial and notice of appellate rights were provided at those times. The Veteran did not perfect an appeal of any of those decisions and the October 2004 RO decision is the most recent final denial.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  As a result, service connection for malignant melanoma with loss of right eye may now be considered on the merits only if new and material evidence has been received since the time of the prior final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the prior final denial, the evidence consisted of service medical records, private treatment reports from Wilford Hall United States Air Force (USAF) Medical Center, and statements of the Veteran and a fellow service member.

The service medical records did not show any complaints, findings, or treatment for a right eye disability.  The Veteran's November 1967 separation examination shows that the Veteran's distant and near vision was reported to be 20/20 bilaterally.

The private treatment reports from Wilford Hall USAF Medical Center show that the Veteran was seen for decreasing vision and a mass in the right eye in August 1970.  He was diagnosed with a malignant melanoma of the right eye and underwent an enucleation with Iowa implant.  

The statements from the Veteran and fellow service member indicated that the Veteran was exposed to herbicides while performing his service duties in Vietnam.   

The RO declined to reopen the claim in an October 2004 rating decision because the evidence submitted by the Veteran was not new and material.  The basis of the original denial of the claim in the December 1970 rating decision was that the malignancy of the eye was first manifest at a date too remote from service.  

The Veteran submitted the current claim to reopen his claim for service connection for malignant melanoma with, loss of right eye in January 2011.  Evidence associated with the claims file since the final prior denial consists of duplicative medical records from Wilford Hall USAF Medical Center, a VA audiological examination dated in May 2011, and testimony from the Veteran at a July 2013 videoconference hearing before the Board.    

Because the evidence received, with the exception of duplicative records, since the prior denial was not previously of record, and because it addresses specifically the issue before the Board, the Board finds that the new evidence is material.  38 C.F.R. § 3.156 (2013).  Since the final prior denial, the Veteran has testified that he began to have trouble with his right eye soon after his return from Vietnam.  He indicated that he sought treatment for his right eye during service and was prescribed glasses.  He also stated that he began seeing an eye doctor within six or seven months of his separation from service.  Consequently, the Veteran has indicated that his right eye disability began in service and has continued since that time.  The Veteran is competent as a lay person to provide testimony regarding continuity of symptoms and self-treatment.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  Additionally, the evidence shows treatment for and a diagnosis related to the claimed right eye disability.  Consequently, the Board concludes that the evidence is neither cumulative nor redundant, and that it raises a reasonable possibility of substantiating the claim.

Accordingly, the claim of service connection for malignant melanoma, loss of right eye is reopened.  The claim will be remanded for additional development.


ORDER

The claim of entitlement to service connection for malignant melanoma with loss of the right eye is reopened.  To that extent only, the appeal is granted.


REMAND

A review of the claims file reveals that a remand is necessary before the underlying claim of entitlement to service connection for malignant melanoma, loss of right eye can be adjudicated.  

At the July 2013 videoconference hearing before the Board, the Veteran testified that he was advised that his service medical records were destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis.  He indicated that he began having trouble with his right eye soon after his return from Vietnam in July 1967.  He testified that he sought treatment during service at Fairchild Air Force Base in Spokane, Washington and was prescribed glasses at that time.  The Veteran reported that he began seeking treatment with an eye doctor six or seven months after separation from service and was prescribed new glasses on several occasions until he was eventually diagnosed with cancer and informed that he had to have his right eye removed.

The post-service treatment records from Wilford Hall USAF Medical Center show that the Veteran was diagnosed with malignant melanoma of the right eye in August 1970 and underwent an enucleation with Iowa implant at that time.  

In initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 C.F.R. § 3.159(c) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The evidence and testimony of record indicates that the Veteran sought treatment for right eye symptoms in service and has sought treatment for his right eye since service.   Consequently, the Veteran should be afforded a VA examination to determine the etiology of the claimed malignant melanoma, loss of right eye.   

Additionally, while it appears that some of the Veteran's service medical records have been associated with the claims file it is unclear if all of the records have been obtained.  Specifically, the Veteran's report of treatment for right eye complaints at Fairchild Air Force Base is not of record.  A request for any additional service medical records should be made.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.

1.  Contact the NPRC or any other appropriate agency and request the Veteran's service medical records.  The request should specifically include a search for any record of treatment at Fairchild Air Force Base in the second half of 1967.  Any negative responses should be associated with the claims file.  

2.  Thereafter, schedule the Veteran for an eye examination with an ophthalmologist.  The clinician should explain the basis for any opinion and base the opinion on sufficient facts or data with reference to medical literature, if possible.  The examiner should review the claims file and note that review in the report.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his symptoms since service.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that malignant melanoma of the right eye and loss of the right eye is due to or was caused by or related to the Veteran's active service, including exposure to herbicides during service in Vietnam.  The examiner should also discuss typical rates of progression of malignant melanoma and should opine as to whether it is at least as likely as not (50 percent or greater probability) that a malignant tumor was present during service or within one year following the Veteran's separation from service on June 30, 1968.

3.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


